                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JAMES PENNEWELL,

                      Plaintiff,

               v.                                            Case No. 17-cv-0213-bhl

JAMES PARISH, et al.,

                      Defendants.


  ORDER GRANTING THE PARTIES’ JOINT MOTION FOR PROTECTIVE ORDER
                           (DKT. NO. 88)


        On April 7, 2021, the parties filed a joint motion for protective order. Dkt. No. 88. The

Court APPROVES the stipulated protective order and GRANTS the motion for entry of the

protective order. Under Federal Rule of Civil Procedure 26(c) and Civil Local Rule 26(e) (E.D.

Wis.), IT IS ORDERED that:

        (A)     DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY

 INFORMATION. Designation of information under this Order must be made by placing or

 affixing on the document or material, in a manner that will not interfere with its legibility, the

 words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

               (1)     One who produces information, documents, or other material may
        designate them as “CONFIDENTIAL” when the person in good faith believes they
        contain trade secrets or nonpublic confidential technical, commercial, financial,
        personal, or business information.

               (2)     One who produces information, documents, or other material may
        designate them as “ATTORNEYS’ EYES ONLY” when the person in good faith
        believes that they contain particularly sensitive trade secrets or other nonpublic
        confidential technical, commercial, financial, personal, or business information that
        requires protection beyond that afforded by a CONFIDENTIAL designation.




         Case 2:17-cv-00213-BHL Filed 04/13/21 Page 1 of 5 Document 91
               (3) Except for information, documents, or other materials produced for
       inspection at the party’s facilities, the designation of confidential information as
       CONFIDENTIAL or ATTORNEYS’ EYES ONLY must be made prior to, or
       contemporaneously with, their production or disclosure. In the event that information,
       documents or other materials are produced for inspection at the party’s facilities, such
       information, documents, or other materials may be produced for inspection before being
       marked confidential. Once specific information, documents, or other materials have been
       designated for copying, any information, documents, or other materials containing
       confidential information will then be marked confidential after copying but before
       delivery to the party who inspected and designated them. There will be no waiver of
       confidentiality by the inspection of confidential information, documents, or other
       materials before they are copied and marked confidential pursuant to this procedure.

              (4)     Portions of depositions of a party’s present and former officers, directors,
       employees, agents, experts, and representatives will be deemed confidential only if
       designated as such when the deposition is taken or within 30 days of receipt of the
       deposition transcript.

               (5)      If a party inadvertently produces information, documents, or other
       material containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY information
       without marking or labeling it as such, the information, documents, or other material
       shall not lose its protected status through such production and the parties shall take all
       steps reasonably required to assure its continued confidentiality if the producing party
       provides written notice to the receiving party within 10 days of the discovery of the
       inadvertent production, identifying the information, document or other material in
       question and of the corrected confidential designation.

       (B)     DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.

Information, documents, or other material designated as CONFIDENTIAL OR ATTORNEYS’

EYES ONLY under this Order must not be used or disclosed by the parties or counsel for the

parties or any persons identified in subparagraphs (B)(1) and (2) below for any purposes

whatsoever other than preparing for and conducting the litigation in which the information,

documents, or other material were disclosed (including appeals). The parties must not disclose

information, documents, or other material designated as confidential to putative class members

not named as plaintiffs in putative class litigation unless and until one or more classes have been

certified. Nothing in this Order prohibits a receiving party that is a government agency from

following its routine uses and sharing such information, documents or other material with other

                                                2

        Case 2:17-cv-00213-BHL Filed 04/13/21 Page 2 of 5 Document 91
government agencies or self-regulatory organizations as allowed by law.

               (1)    CONFIDENTIAL INFORMATION. The parties and counsel for the
       parties must not disclose or permit the disclosure of any information, documents or other
       material designated as “CONFIDENTIAL” by any other party or third party under this
       Order, except that disclosures may be made in the following circumstances:

                     (a)     Disclosure may be made to employees of counsel for the parties
              or, when the party is a government entity, employees of the government, who
              have direct functional responsibility for the preparation and trial of the lawsuit.
              Any such employee to whom counsel for the parties makes a disclosure must be
              advised of, and become subject to, the provisions of this Order requiring that the
              information, documents, or other material be held in confidence.

                     (b)     Disclosure may be made only to employees of a party required in
              good faith to provide assistance in the conduct of the litigation in which the
              information was disclosed who are identified as such in writing to counsel for
              the other parties in advance of the disclosure of the confidential information,
              documents or other material.

                     (c)    Disclosure may be made to court reporters engaged for
              depositions and those persons, if any, specifically engaged for the limited
              purpose of making copies of documents or other material. Before disclosure to
              any such court reporter or person engaged in making copies, such reporter or
              person must agree to be bound by the terms of this Order.

                      (d)     Disclosure may be made to consultants, investigators, or experts
              (collectively “experts”) employed by the parties or counsel for the parties to
              assist in the preparation and trial of the lawsuit. Before disclosure to any expert,
              the expert must be informed of and agree to be subject to the provisions of this
              Order requiring that the information, documents, or other material be held in
              confidence.

                     (e)     Disclosure may be made to deposition and trial witnesses in
              connection with their testimony in the lawsuit and to the Court and the Court’s
              staff.
                     (f)     Disclosure may be made to persons already in lawful and
              legitimate possession of such CONFIDENTIAL information.

               (2)     ATTORNEYS’ EYES ONLY INFORMATION. The parties and counsel
       for the parties must not disclose or permit the disclosure of any information, documents,
       or other material designated as “ATTORNEYS’ EYES ONLY” by any other party or
       third party under this Order to any other person or entity, except that disclosures may be
       made in the following circumstances:

                      (a)     Disclosure may be made to counsel and employees of counsel for

                                               3

        Case 2:17-cv-00213-BHL Filed 04/13/21 Page 3 of 5 Document 91
              the parties who have direct functional responsibility for the preparation and trial
              of the lawsuit. Any such employee to whom counsel for the parties makes a
              disclosure must be advised of, and become subject to, the provisions of this Order
              requiring that the information, documents, or other material be held in
              confidence.

                     (b)    Disclosure may be made to court reporters engaged for
              depositions and those persons, if any, specifically engaged for the limited
              purpose of making copies of documents or other material. Before disclosure to
              any such court reporter or person engaged in making copies, such reporter or
              person must agree to be bound by the terms of this Order.

                      (c)     Disclosure may be made to consultants, investigators, or experts
              (collectively “experts”) employed by the parties or counsel for the parties to
              assist in the preparation and trial of the lawsuit. Before disclosure to any expert,
              the expert must be informed of and agree to be subject to the provisions of this
              Order requiring that the information, documents, or other material be held in
              confidence.

                     (d)    Disclosure may be made to deposition and trial witnesses in
              connection with their testimony in the lawsuit and to the Court and the Court’s
              staff.

                     (e)     Disclosure may be made to persons already in lawful and
              legitimate possession of such ATTORNEYS’ EYES ONLY information.

        (C)   MAINTENANCE OF CONFIDENTIALITY. Except as provided in

subparagraph (B), counsel for the parties must keep all information, documents, or other

material designated as confidential that are received under this Order secure within their

exclusive possession and must place such information, documents, or other material in a secure

area.

                     (1)      All copies, duplicates, extracts, summaries, or descriptions
              (hereinafter referred to collectively as “copies”) of information, documents, or
              other material designated as confidential under this Order, or any portion thereof,
              must be immediately affixed with the words “CONFIDENTIAL” or
              “ATTORNEYS’ EYES ONLY” if not already containing that designation.

                     (2)      To the extent that any answers to interrogatories, transcripts of
              depositions, responses to requests for admissions, or any other papers filed or to
              be filed with the Court reveal or tend to reveal information claimed to be
              confidential, these papers or any portion thereof must be filed under seal by the

                                               4

         Case 2:17-cv-00213-BHL Filed 04/13/21 Page 4 of 5 Document 91
                filing party with the Clerk of Court utilizing the procedures set forth in General
                L. R. 79(d). If a Court filing contains information, documents, or other materials
                that were designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by
                a third party, the party making the filing shall provide notice of the filing to the
                third party.

         (D)    CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party may

challenge the designation of confidentiality by motion. The movant must accompany such a

motion with the statement required by Civil L. R. 37. The designating party bears the burden of

proving that the information, documents, or other material at issue are properly designated as

confidential. The Court may award the party prevailing on any such motion actual attorney fees

and costs attributable to the motion.

         (E)    CONCLUSION OF LITIGATION. At the conclusion of the litigation, a party

may request that all information, documents, or other material not filed with the Court or received

into evidence and designated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY under this

Order must be returned to the originating party or, if the parties so stipulate, destroyed, unless

otherwise provided by law. Notwithstanding the requirements of this paragraph, a party may

retain a complete set of all documents filed with the Court, subject to all other restrictions of this

Order.

      Dated at Milwaukee, Wisconsin this 13th day of April, 2021.

                                                      s/ Brett H. Ludwig
                                                      Brett H. Ludwig
                                                      United States District Judge




                                                  5

          Case 2:17-cv-00213-BHL Filed 04/13/21 Page 5 of 5 Document 91
